

 SJ 57 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Bureau of Consumer Financial Protection relating to “Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. J. RES. 57IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
 submitted by Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act.That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act (CFPB Bulletin 2013–02 (March 21, 2013), and printed in the Congressional Record on December 6, 2017, on pages S7888–S7889, along with a letter of opinion from the Government Accountability Office dated December 5, 2017, that the Bulletin is a rule under the Congressional Review Act), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate